Citation Nr: 0303675	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  97-29 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) to include whether the incident claimed as 
the stressor was in the line of duty.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio that denied service connection for PTSD.

The Board notes that the May 2002 supplemental statement of 
the case (SSOC) denied service connection for PTSD on the 
basis other than the basis used in the rating decision that 
is currently on appeal.  The May 1997 rating decision denied 
service connection for PTSD on the grounds that the diagnosis 
of PTSD was associated with the death of his parents rather 
than a verified stressor, whereas, the May 2002 denial was on 
the grounds that the claimed stressor was a result of willful 
misconduct and not in the line of duty.  Although the May 
2002 SSOC denied service connection for PTSD based on a line 
of duty determination, this action arose from the same claim 
as the May 1997 rating decision thereby making it part and 
parcel to the original claim.

This matter was previously before the Board in April 2001 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran was on active military duty when he and a 
service associate were robbed at knifepoint in January 1974.

2.  Just prior to the robbery, the veteran's friend left the 
car with the intent to purchase drugs, but did not return 
with any drugs; the veteran did not attempt to purchase 
drugs.

3.  Sitting in a car does not involve deliberate or 
intentional wrongdoing, and the resulting knifepoint robbery 
was not a probable consequence of the veteran sitting in his 
car. 


CONCLUSION OF LAW

The event of January 1974, claimed as a stressor, occurred in 
the line of duty and was not due to the veteran's willful 
misconduct.  38 U.S.C.A. § 105 (West 1991); 38 C.F.R. 
§§ 3.1(m), (n) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained in the favorable decision below, no additional 
information or evidence is needed to substantiate the portion 
of the veteran's claim that is being decided.


Factual Background

Police reports from the Orlando, Florida Police Department 
indicated that the veteran was the victim of an armed robbery 
in January 1974.  Information obtained from signed statements 
indicated the veteran was asked if he wanted to buy drugs and 
he refused.  The veteran's friend expressed interest in 
obtaining drugs.  At the friend's request, the veteran drove 
his friend and the other individual to another location.  The 
veteran remained in the car while his friend and the other 
individual left the car to enter an apartment building to 
transact a drug purchase.  The friend and other individual 
returned to the car without drugs.  The other individual then 
put a knife to the veteran's throat and demanded the 
veteran's money.  The police report does not indicate that 
the veteran had illegal substances in his possession.

Analysis

Under 38 U.S.C.A. § 105(a), there is a presumption that an 
injury incurred during active military, naval, or air service 
was incurred din the line of duty unless the injury was a 
result of the person's own willful misconduct.  A finding of 
"willful misconduct" negates the "line of duty" 
presumption.  If the Board finds that a veteran's injuries 
were the result of willful misconduct, the Board must 
establish that denial of the claim is justified by a 
preponderance of the evidence.  Smith v. Derwinski, 2 Vet. 
App. 214, 244 (1992).

VA regulations define willful misconduct as an act involving 
conscious wrongdoing or known prohibited action.  38 C.F.R. 
§ 3.1(n).  Further, willful misconduct involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of probable consequences.  38 C.F.R. 
§ 3.1(n)(1).  A mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct; however, the progressive and frequent use of 
drugs to the point of addition will be considered willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease, or 
death.  38 C.F.R. § 3.1(n)(3).

A service department finding that injury, disease or death 
occurred in the line of duty will be binding on VA unless it 
is patently inconsistent with the requirements of laws 
administered by VA. 38 C.F.R. § 3.1(m) (2002).  

In the present case, an Orlando, Florida Police Report dated 
in January 1974 was to the effect that the veteran was 
sitting in his car at the time of the verified assault.  
There was no conscious wrongdoing or known prohibited action 
on the part of the veteran since nowhere in the police report 
does it state that he bought or used drugs.  In fact, it 
indicated that he refused when drugs were solicited.  
Although the evidence showed that the his friend was 
interested in buying drugs, it also showed that the veteran 
was not even present at the location where the drug 
transaction was to take place and that no drugs were ever 
purchased.  The Board finds that it was not foreseeable that 
the veteran would be robbed while sitting in his car, 
particularly in light of the fact that his friend did not 
intend to purchase drugs in or in close proximity to the car.  
Since the robbery was not foreseeable, it cannot be said that 
it was a probable consequence of the veteran's actions or 
that his actions demonstrated a knowledge of or wanton and 
reckless disregard for the sequence of events that took 
place.  

In view of the foregoing, the Board finds that the veteran 
did not engage in willful misconduct; therefore, the claimed 
stressor occurred in the line of duty.


ORDER

The veteran's claimed stressor occurred in the line of duty.




REMAND

Since there is not sufficient evidence in the record to show 
that the veteran had engaged in willful misconduct that led 
to the claimed stressor, the Board once again directs the RO 
to complete the requested development as required by Stegall.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who have treated him for PTSD or related 
mental health conditions since service.  
After securing the necessary release, the 
RO should obtain any identified records 
not already associated with the claims 
file and associate the documents with the 
claims folder.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and request he provide a copy of the 
outstanding medical records.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature, manifestations, and etiology of 
currently diagnosed PTSD.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
diagnosed PTSD is related to active 
military service or incidents that 
occurred therein, or whether it arose 
from circumstances other than active 
military duty.  The examiner should 
provide a rationale for opinions 
expressed.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should indicate in the reports whether 
the claims folder was reviewed.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  The RO should then review the 
additional evidence of record, with 
special consideration to the requirements 
of M21-1, Part III 5.14c.  After 
undertaking any additional development 
which it may deem necessary, the RO 
should then determine whether the 
appellant's claim may be granted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review or hearing as requested.  In 
reviewing the file, the RO should be 
mindful to ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A 5107 (West 
1991 & Supp. 2002) under the Veterans 
Claims Assistance Act of 2000 (VCAA) is 
completed.  

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



